Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered May 24, 1985, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention, inter alia, that he was denied his due process right to a fair trial because of specific instances of prosecutorial misconduct is without merit. Of those allegedly prejudicial remarks of the prosecutor during summation which were properly preserved for appellate review (see, People v Medina, 53 NY2d 951), none exceeded the bounds of permissible rhetorical comment (see, People v Galloway, 54 NY2d 396).
We have examined the defendant’s remaining contentions raised by his attorney and by him pro se and find them to be either without merit or unpreserved for appellate review. Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.